Title: To Thomas Jefferson from Marmaduke Williams, 30 June 1806
From: Williams, Marmaduke
To: Jefferson, Thomas


                        
                            
                        sir/
                            Caswell County N CarolinaJune 30. 1806—
                        
                        I take the liberty of recommending to the President of the United States Capt. Abner Weatherly of Guilford
                            County as a proper person to act as Marshal for this State—
                        I have understood that Mr West the Marshal, has or intends to Send on, his resignation, and from the long
                            acquaintance I have had with Capt Weatherly, I think he is a person well qualified, to discharge the duties of that
                            office—he has acted as Sheriff for the County of Guilford, upwards of ten years and has given general Satisfaction—he is
                            a young man much respected by all his acquaintances, and I have the highest confidence, in him, as a man of integrity—
                        If the President Should think proper to honor him with the appointment, I make no doubt, but he will
                            discharge the duties of a Marshal, with propriety—You will therefore, please to lay this, before the President—
                        I am Sir with respect Yours &C &C
                        
                            Mduke Williams
                            
                        
                    